PER CURIAM.
We affirm this appeal of an order denying appellant’s objections to a foreclosure sale. The first three issues appellant raises relate to a hearing before the St. Lucie County Code Enforcement Board which took place in May, 1991, resulting in a fine and a lien. Those alleged errors had to be appealed in 1991 to the circuit court sitting in its appellate capacity. See § 162.11, Fla. Stat. (2001). An appeal now is untimely. The remaining issue was determined in an earlier final judgment of fore*1008closure which appellant appealed, but the appeal was dismissed because he did not pursue it. We can only review the order denying appellant’s objection to the foreclosure sale and find no error. We accordingly affirm.
WARNER, FARMER and KLEIN, JJ„ concur.